Detailed Action
This is the final office action for US application number 16/882,595. Claims are evaluated as filed on September 9, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. 
Examiner notes that the current claim status for claims 1-29 has been omitted from the instant claims but has been interpreted as being ‘canceled’ as in the prior claims. In future claims, the status for all claims should be provided (MPEP 714, 37 C.F.R. 1.121).
With regards to Applicant’s argument that claims have been amended to resolve clarity concern and provide previously indicated allowable claim scope in the independent claims (Remarks p. 8-13), Examiner agrees that what appears to be the allowable claim scope has been provided in the independent claims and many clarity issues addressed. However, as noted below, there are many clarity issues in the claims related to the most recent claim amendment. Examiner has attempted to identify all the remaining issues below, but notes that due to the large number that are readily identifiable, there may be less obvious clarity issues that have not been detailed below and consequently suggests further review of the claims for clarity.


Claim Objections
Claim(s) 30 is/are objected to because of the following informalities:
Claim 30 line 8-9 should read “and a second body extending from the third leg to the fourth leg, wherein the first body comprises a cross-section”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 30, 32, 33, 37, 38, 44, 41-43, and 45-51 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 30 is/are unclear with regards to “the staple body” in line 21 and “the plate groove” in line 22 as to which of the first body and the second body of lines 7 and 8 and the first groove, second groove, third groove, and fourth groove of lines 2-3 such are intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “which the cross-section of the first body engages with the corresponding cross-section of the first groove at an engagement area.”.
Claim(s) 38 recites/recite the limitation "the third leg” and “the fourth leg " in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “a first body extending from the first leg to the second leg, 
Claim(s) 38 is/are unclear with regards to “the staple body” in line 18 and “the plate groove” in line 19 as to which of the first body and the second body of lines 7 and 8 and the first groove, second groove, third groove, and fourth groove of lines 3-4 such are intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “which the cross-section of the first body engages with the corresponding cross-section of the first groove at an engagement area;”.
Claim(s) 44 is/are unclear with regards to “the groove” in line 10 as to which of the first groove and the second groove of lines 2-4 such is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “wherein the staple body comprises a cross-section corresponding to a cross- section of the first groove,”.
Claim(s) 44 is/are unclear with regards to “the groove opening” in lines 11-12 as to which of the opening of line 6 of each of the first groove and the second groove of lines 2-4 such is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “the second width of the first groove opening;”.
Claim(s) 44 is/are unclear with regards to “the groove” in line 20 as to which of the first groove and the second groove of lines 2-4 such is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “engages with the first wall of the first groove at a first engagement area;”.
Claim(s) 41 is/are unclear with regards to “the groove” in line 4 as to which of the first groove and the second groove of claim 44 lines 2-4 such is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “the staple may be removed from the first groove.”.
Claim(s) 42 recites/recite the limitation "the first shape" in line 1 and “the second shape” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting this broadly and suggests amending to clarify and provide antecedent basis for these limitations in the claim.
Claim(s) 43 is/are unclear with regards to “the groove” in lines 3-4 as to which of the first groove and the second groove of claim 44 lines 2-4 such is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “the staple is non-aligned with the first groove such that”.
Claim(s) 46 is/are unclear with regards to “the groove” in each of line 3 and line 4 as to which of the first groove and the second groove of claim 44 lines 2-4 such is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “the second wall of the first groove at a second engagement area; and wherein in the interlocking configuration the first face of the staple body further engages with the first wall of the first groove at a third engagement area.”.
Claim(s) 47 is/are unclear with regards to “the groove” in line 2 as to which of the first groove and the second groove of claim 44 lines 2-4 such is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “the staple body extends in the first groove from the first leg”.
Claim(s) 47 is/are unclear with regards to how it is physically possible for the third hole to be “positioned between the first hole and the second hole” in lines 3-4 for the “a first groove connecting the first hole with the second hole, and a second groove connecting the second hole with the third hole,” of claim 44 lines 2-4 with “a first configuration such that the first staple leg is inserted into the first plate hole, the second staple leg is inserted in the second plate hole, and the staple body is inserted into the first plate groove” in claim 44 lines 13-16 . Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 48 is/are unclear with regards to “a second groove” in line 2 and the intended scope relative to the “a second groove” of claim 44 line 4 from which claim 48 depends. Examiner is interpreting this as referring to, and suggests amending as, “a fifth hole, and 
Claim(s) 49 is/are unclear with regards to how it is physically possible for the second staple body to “extends from the third leg positioned in the fourth hole to the fourth leg positioned in the fifth hole” in lines 3-4 for the disclosed staples of Figs. 18-21 and the “a first groove connecting the first hole with the second hole, and a second groove connecting the second hole with the third hole,” of claim 44 lines 2-4 with “a first configuration such that the first staple leg is inserted into the first plate hole, the second staple leg is inserted in the second plate hole, and the staple body is inserted into the first plate groove” in claim 44 lines 13-16 . Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 32, 33, 37, 45, 50, and 51 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Allowable Subject Matter
Claim 30, 38, and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as suggested or consistent with the interpretation set forth in this Office action.
Claims 41-43 and 46-49 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.
Claims 32, 33, 37, 45, 50, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775